Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Sanders (reg no. 59,984) on 06/02/2022.
The application has been amended as follows: 

In the Claim:
	Claim 1: 
Lines 10-11, “determining the identity of a second animal based on the second cattle data in the first format” has been changed to - - determining the identity of a second animal based on the converted second cattle data in the first format - -.
	Line 13, “outputting the identity of a first animal” has been changed to - - outputting the identity of the first animal - -.
	Line 15, “outputting the identity of a first animal” has been changed to - - outputting the identity of the first animal - -.
	Claim 9:
	Lines 19-20, “looks up the identity of a second animal in the database based on the second cattle data in the first format” has been changed to - - looks up the identity of second animal in the database based on the converted second cattle data in the first format - -.
	Line 22, “outputs the identity of a first animal” has been changed to - - outputs the identity of the first animal - -.
	Line 24, “outputs the identity of a first animal” has been changed to - - outputs the identity of the first animal - -.
Claims 17-23 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior of record, taken alone or in combination, fails to teach or fairly suggest a method comprising: determining the identity of a first animal based on the first cattle data; determining the identity of a second animal based on the converted second cattle data in the first format; in the event the identity of the first animal is the same as the identity of the second animal, outputting the identity of a first animal; and in the event the identity of the first animal is not the same as the identity of the second animal, outputting the identity of a first animal and outputting the identity of the second animal and in combination with other features as recited in claim 1.  Similar limitations as recited in claim 9 and further limitations of the dependent claims 2-4, 6-8, 10-13, 15 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN K VO/Primary Examiner, Art Unit 2887